Exhibit 10.5

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 21, 2015, among Flowers Foods, Inc., a Georgia
corporation (the “Borrower”), the Lenders party hereto, Deutsche Bank AG New
York Branch, as administrative agent (the “Administrative Agent”), the Swingline
Lender and Issuing Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement
referred to below, as amended by this Amendment. References to Sections or
Schedules are references to Sections of, or Schedules to, the Credit Agreement,
as applicable, unless otherwise stated.

RECITALS

WHEREAS, the parties hereto are parties to a Credit Agreement, dated as of
October 24, 2003 (as amended and restated as of May 20, 2011, and as further
amended, modified and/or supplemented to, but not including, the date hereof,
the “Credit Agreement”), among the Borrower, the Lenders party thereto, the
Administrative Agent, the Swingline Lender and Issuing Lender; and

WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments and Agreements With Respect to the Credit Agreement.

(a) The definitions of “Applicable Facility Fee Percentage” and “Applicable
Margin” appearing in Section 11.01 of the Credit Agreement are hereby amended by
replacing in its entirety the first paragraph thereof and the pricing table
appearing therein with the following:

“Applicable Facility Fee Percentage” and “Applicable Margin” shall mean (I) from
and after the Fourth Amendment Effective Date until the delivery of any
certificate in accordance with the first sentence of the following paragraph for
any fiscal quarter or fiscal year, as the case may be, of the Borrower ending on
or after January 3, 2015, a percentage per annum equal to (x) in the case of the
Applicable Facility Fee Percentage, 0.125% and (y) in the case of the Applicable
Margin (A) with respect to Loans maintained as Base Rate Loans, 0.125% and
(B) with respect to Loans maintained as Eurodollar Loans, 1.125% and (II) from
and after each day of delivery of any certificate in accordance with the first
sentence of the following paragraph for any fiscal quarter or fiscal year, as
the case may be, of the Borrower ending on or after January 3, 2015 (each, a
“Start Date”), to and including the applicable End Date described below, (x) the
Applicable Facility Fee Percentage and the Applicable Margins for all Revolving
Loans shall (subject to any adjustment pursuant to the immediately succeeding
paragraph) be



--------------------------------------------------------------------------------

those set forth below in the table under the caption “Pricing Table”, in each
case opposite the Leverage Ratio indicated to have been achieved in any
certificate delivered in accordance with the following sentence:

Pricing Table

 

Leverage Ratio

  Applicable Margin for
Revolving Loans maintained
as Base Rate Loans and
Swingline Loans     Applicable Margin for
Revolving Loans maintained
as Eurodollar Loans     Applicable Facility
Fee Percentage  

Equal to or less than 0.50:1.00

    0.00 %      0.70 %      0.05 % 

Greater than 0.50:1.00 but less than or equal to 1.00:1.00

    0.00 %      0.805 %      0.07 % 

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

    0.00 %      0.91 %      0.09 % 

Greater than 1.50:1.00 but less than or equal to 1.75:1.00

    0.015 %      1.015 %      0.11 % 

Greater than 1.75:1.00 but less than or equal to 2.25:1.00

    0.125 %      1.125 %      0.125 % 

Greater than 2.25:1.00 but less than or equal to 2.75:1.00

    0.325 %      1.325 %      0.175 % 

Greater than 2.75:1.00

    0.50 %      1.50 %      0.25 % 

(b) The definition of “Eurodollar Rate” appearing in Section 11.01 of the Credit
Agreement is hereby amended by inserting the text “; provided further that, if
such rate is below zero, the Eurodollar Rate shall be deemed to be zero)”
immediately prior to the period (“.”) at the end thereof.

(c) The definition of “Federal Funds Rate” appearing in Section 11.01 of the
Credit Agreement is hereby amended by inserting the text “; provided that, if
such rate is below zero, the Federal Funds Rate shall be deemed to be zero)”
immediately prior to the period (“.”) at the end thereof.

 

2



--------------------------------------------------------------------------------

(d) The definition of “Maturity Date” appearing in Section 11.01 of the Credit
Agreement is hereby replaced in its entirety with the following:

“Maturity Date” shall mean April 21, 2020 or the applicable anniversary thereof
as determined in accordance with Section 3.04.

(e) Section 1.01(b) of the Credit Agreement is hereby amended by inserting the
text “; provided that the Borrower shall repay each Swingline Loan in full on
the earlier to occur of (i) the date that is five Business Days after such
Swingline Loan was incurred by the Borrower and (ii) the Swingline Expiry Date”
immediately after the text “(iii) may be repaid and reborrowed in accordance
with the provisions hereof”:

(f) Section 4.04 of the Credit Agreement is hereby amended by inserting the
following paragraph at the end thereof:

“For purposes of determining withholding Taxes imposed under FATCA, from and
after the Fourth Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”

(g) Section 4.04 of the Credit Agreement is hereby amended by replacing all
references in that Section to “IRS Form W-8BEN” with references to “IRS Form
W-8BEN or W-8BEN-E, as applicable.”

(h) Section 11.01 of the Credit Agreement is hereby amended by inserting in the
appropriate alphabetical order the following new definitions:

“Fourth Amendment” shall mean that certain Fourth Amendment to this Agreement,
dated as of April 21, 2015, by and among the Borrower, the Lenders party thereto
and the Administrative Agent.

“Fourth Amendment Effective Date” shall mean April 21, 2015.

(i) Schedule 1 to the Credit Agreement is hereby replaced in its entirety with
the Schedule 1 attached hereto as Annex I.

(j) Notwithstanding anything to the contrary in this Amendment or the Credit
Agreement, all accrued and unpaid interest with respect to the Revolving Loans
extended prior to the Fourth Amendment Effective Date shall be calculated at the
rates set forth in the definition of “Applicable Margin” without giving effect
to the Fourth Amendment.

 

3



--------------------------------------------------------------------------------

2. Conditions Precedent to Effectiveness. This Amendment shall become effective
on April 21, 2015 (the “Fourth Amendment Effective Date”), if each of the
following conditions shall have been satisfied on or prior to such date;
provided that if the following conditions are not satisfied by April 21, 2015,
this Amendment shall not become effective and shall be of no force or effect
with respect to the Credit Agreement:

(i) the Borrower, the Administrative Agent, each Issuing Lender and each other
Lender shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile, pdf or
other electronic transmission) the same to the Administrative Agent;

(ii) the Administrative Agent shall have received a favorable customary legal
opinion of Jones Day, counsel to the Credit Parties, addressed to the
Administrative Agent and each of the Lenders party to the Credit Agreement on
the Fourth Amendment Effective Date and dated the Fourth Amendment Effective
Date covering such matters incidental to this Amendment and the transactions
contemplated hereby as the Administrative Agent may reasonably request;

(iii) the Administrative Agent shall have received (A) true and complete copies
of resolutions of the board of directors of the Borrower approving and
authorizing the execution, delivery and performance of the Credit Agreement and
the Credit Documents, in each case as modified by this Amendment, certified as
of the Fourth Amendment Effective Date by an Authorized Representative and
attested to by another Authorized Representative of the Borrower as being in
full force and effect without modification or amendment and (B) good standing
certificates for the Borrower from the jurisdiction in which the Borrower is
organized;

(iv) all of the representations and warranties made pursuant to Section 3 hereof
shall be true and correct in all material respects on the Fourth Amendment
Effective Date, both before and after giving effect to this Amendment, with the
same effect as though such representations and warranties had been made on and
as of the Fourth Amendment Effective Date (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such specified date);

(v) since December 29, 2012, nothing shall have occurred (and neither the
Administrative Agent nor the Required Lenders shall have become aware of any
facts or conditions not previously known) which the Administrative Agent or the
Required Lenders shall determine has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(vi) no litigation by any entity (private or governmental) shall be pending or
threatened in writing with respect to the Credit Agreement, any other Credit
Document or any other documentation executed in connection herewith and
therewith or the

 

4



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby, or which the Administrative Agent
shall determine has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(vii) the Administrative Agent shall have received payment from the Borrower,
for the account of each Lender that executes and delivers a counterpart
signature page to this Amendment prior to 10:00 A.M., New York City time, on
April 21, 2015 (the “Revolver Consent Deadline”), a non-refundable consent fee
payable in Dollars in an amount equal to (a) 0.05% of the Commitment of each
such existing Lender in effect as of the Fourth Amendment Effective Date
(immediately prior to the effectiveness of this Amendment) and (b) in the case
of any Commitment increase of any existing Lender and any Commitment of any new
Lender (in each case, in connection with the effectiveness of the Fourth
Amendment), the rate separately agreed with such Lender (provided, that none of
the fees described in this clause (vii) are in duplication of the fees set forth
in the engagement letter dated as of March 24, 2015);

(viii) the Borrower shall have paid reasonable and documented out-of-pocket
expenses of the Administrative Agent required to be paid or reimbursed pursuant
to Section 13.01 of the Credit Agreement, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent;

(ix) each Foreign Lender (whether previously a Lender under the Credit Agreement
or a new Lender) shall have delivered to the Borrower, on or prior to the Fourth
Amendment Effective Date, duly completed 2014 versions of IRS Forms W-8BEN-E,
W-8ECI or W-8IMY, as applicable (and such additional information and
documentation required pursuant to Section 4.04 of the Credit Agreement),
evidencing a complete exemption from United States federal income tax
withholding, including FATCA withholding, on payments of interest and other
withholdable payments under the Loan Documents, and the Borrower shall have
confirmed receipt of such forms to the Administrative Agent; and

(x) the Administrative Agent shall have received such other documents,
information or agreements regarding the Borrower as the Administrative Agent
shall reasonably request.

3. Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of and after giving
effect to this Amendment:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on the part of the Borrower;

(b) this Amendment is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and to general principles of equity;

 

5



--------------------------------------------------------------------------------

(c) all of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the Fourth Amendment Effective Date, both before and after giving effect to this
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Fourth Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such specified
date);

(d) no Default or Event of Default has occurred and is continuing;

(e) the Credit Agreement and all other Credit Documents are and remain legal,
valid, binding and enforceable obligations in accordance with the terms thereof,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and to general
principles of equity; and

(f) this Amendment (i) does not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with or
exemption by, any governmental or public body or authority, or subdivision
thereof, (ii) will not violate any applicable law, statute, rule or regulation
or any applicable order, writ, injunction or decree of any court or governmental
instrumentality, (iii) will not conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the material properties or assets of the
Borrower or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject and (iv) will not violate any provision of the
Certificate or Articles of Incorporation or By-Laws (or equivalent
organizational documents) of the Borrower or its Subsidiaries.

4. General Provisions.

(a) Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

(b) Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic transmission shall have the same effect as delivery of a manually
executed counterpart of this Amendment.

 

6



--------------------------------------------------------------------------------

(c) Severability. Any provision hereof which is held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
rendering the remaining provisions hereof invalid, illegal or unenforceable in
such jurisdiction and without affecting the validity, legality or enforceability
of any provision in any other jurisdiction.

(d) Successors; Assignment. The terms of this Amendment shall be binding upon,
and shall inure for the benefit of, the parties hereto and their respective
successors and assigns; provided that the Borrower may not assign or transfer
any of its rights, obligations or interest hereunder without the prior written
consent of each Lender.

(e) Effect on Credit Documents. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to receive
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(f) Reference to Amendment. On and after the Fourth Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Credit Document shall be deemed a reference to the Credit
Agreement as modified hereby. This Amendment shall constitute a “Credit
Document” for all purposes of the Credit Agreement and the other Credit
Documents.

(g) Effect of Amendment to Schedule I. The Lenders and the Borrower hereby agree
that, notwithstanding anything to the contrary contained in the Credit
Agreement, (i) the Borrower shall, in coordination with the Administrative
Agent, (x) repay outstanding Revolving Loans of certain of the Lenders whose
Commitments are being reduced on the Fourth Amendment Effective Date (the
“Reducing Lenders”), and incur additional or new Revolving Loans from certain
other Lenders whose Commitments are being increased on the Fourth Amendment
Effective Date (the “Increasing Lenders”), to the extent applicable or (y) take
such other actions as may be reasonably required by the Administrative Agent
(including by requiring new Revolving Loans to be incurred and added to then
outstanding Borrowings of the respective Revolving Loans, even though as a
result thereof such new Loans (to the extent required to be maintained as
Eurodollar Loans) may have a shorter Interest Period than the then outstanding
Borrowings of the respective Revolving Loans), in each case, to the extent
necessary so that all of the Lenders effectively participate in each outstanding
Borrowing of Revolving Loans pro rata on the basis of their Percentages
(determined after giving effect the Fourth Amendment), (ii) on the Fourth
Amendment Effective Date, any Swingline Loan Exposure and Letter of Credit

 

7



--------------------------------------------------------------------------------

Exposure of each Lender shall automatically be reallocated among the Lenders in
accordance with their respective Percentages (after giving effect to the Fourth
Amendment) and each Lender shall be deemed to have assumed or incurred, as
applicable, such Swing Line Loans or Letter of Credit Outstandings in order to
affect the reallocation described in this clause (ii), and (iii) to the extent
Revolving Loans are to be so incurred or added to the then outstanding
Borrowings of the respective Revolving Loans which are maintained as Eurodollar
Loans, the Increasing Lenders that have made such Loans shall be entitled to
receive from the Borrower such amounts, as reasonably determined by the
respective Increasing Lenders, to compensate them for funding the various
Revolving Loans during an existing Interest Period (rather than at the beginning
of the respective Interest Period, based upon rates then applicable thereto).
All determinations by any Lender pursuant to clause (ii) of the preceding
sentence shall, absent manifest error, be final and conclusive and binding on
all parties hereto.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Credit
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first set forth above.

 

FLOWERS FOODS, INC. By:

/s/ R. Steve Kinsey

Name: R. Steve Kinsey Title: EVP & CFO

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Swingline Lender, Issuing Lender, and a Lender

By:

/s/ Ming K. Chu

Name: Ming K. Chu Title: Vice President By:

/s/ Heidi Sandquist

Name: Heidi Sandquist Title: Director

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT By: /s/ David
Catherall, as a Lender Name: David Catherall Title: Managing Director, Bank of
America, N.A. [If second signature line is necessary] By:
                                , as a Lender Name: Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT Branch Banking and
Trust Company, as a Lender By: /s/ Bradley B. Sands, Name: Bradley B. Sands
Title: Assistant Vice President

[If second signature line is necessary]

 

                                                      as a Lender

By:                                              , Name: Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT PNC Bank, National
Association By: /s/ Susan J. Dimmick, as a Lender Name: Susan J. Dimmick Title:
Managing Director [If second signature line is necessary] By:
                                  , as a Lender Name: Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch as
a Lender By: /s/ Theodore W. Cox, Name: Theodore W. Cox Title: Executive
Director By: /s/ Stewart Kalish, Name: Stewart Kalish Title: Executive Director

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT Regions Bank as a
Lender By: /s/ J. Ryan Hammack, Name: J. Ryan Hammack Title: VP

[If second signature line is necessary]

 

                                                      as a Lender

By:                                              , Name: Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEWYORK BRANCH, AS ADMINISTRATIVE AGENT Northern Trust
Company, as a Lender By:

/s/ Kathryn Reuther

Name: Kathryn Reuther Title: SVP [If second signature line is necessary] By:
                                , Name: Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT ROYAL BANK OF
CANADA, as a Lender By:

/s/ Anthony Pistilli

Name: Anthony Pistilli Title: Authorized Signatory

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT SunTrust Bank, as
a Lender By: /s/ Tesha Winslow, Name: Tesha Winslow Title: Director

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. as a Lender By:

/s/ Thomas Forsberg

Name: Thomas Forsberg Title: Senior Vice President

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

AgFirst Farm Credit Bank, as a Lender By

/s/ Steven J O’Shea

Name: Steven J O’Shea Title: Vice President [If second signature line is
necessary] By:                                              , as a Lender Name:
Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT By: /s/ Natalya
Rivkin, as a Lender CoBank, ACB Name: Natalya Rivkin Title: Vice President [If
second signature line is necessary] By:                                     , as
a Lender Name: Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT Farm Credit
Services of America, PCA, as a Lender By:

/s/ Curt A. Brown

Name: Curt A. Brown Title: Vice President [If second signature line is
necessary] By:                                          , as a Lender Name:
Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG FLOWERS FOODS, INC., EACH LENDER PARTY HERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT By:
GreenStone Farm Credit Services, ACA/FLCA, as a Lender Name: Curtis Flammini
Title: Vice President

/s/ Curtis Flammini

[If second signature line is necessary] By:
                                         , as a Lender Name: Title:

Signature Page to Flowers Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Execution Copy

Annex I

Schedule I

 

Lender

   Commitment  

Deutsche Bank AG New York Branch

   $ 49,500,000   

Bank of America, N.A.

   $ 43,500,000   

Branch Banking and Trust Company

   $ 43,500,000   

PNC Bank, National Association

   $ 43,500,000   

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “Rabobank Nederland”, New
York Branch

   $ 43,500,000   

Regions Bank

   $ 43,500,000   

Northern Trust Company

   $ 34,500,000   

RBC Bank (USA)

   $ 34,500,000   

SunTrust Bank

   $ 34,500,000   

Wells Fargo Bank, National Association

   $ 34,500,000   

AgFirst Farm Credit Bank

   $ 23,750,000   

CoBank, ACB

   $ 23,750,000   

Farm Credit Services of America, PCA

   $ 23,750,000   

GreenStone Farm Credit Services, FLCA/ACA

   $ 23,750,000      

 

 

 

Total

$ 500,000,000   